Fish, J.
The above headnote needs no elaboration. Under repeated rulings of this court, the assignment of error in the bill of exceptions in this case is too general to be considered by the court. It does not specify how or wherein the trial judge, to whom the case was submitted without the intervention of a jurj»-, erred in the judgment rendered. It is incumbent on a plaintiff in error to specify plainly and distinctly the decision complained of, and the error alleged to exist therein ; and unless this is done the case can not be considered by this court. Mayor of Brunswick v. Moore, 74 Ga. 409; Hall v. Huff, Ibid.; Mutual Building and Loan Asso. v. Glessner, 99 Ga. 747; Fidelity & Deposit Co. v. Anderson, 102 Ga. 551.

Writ of error dismissed.


All the Justices concurring.